United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1132
Issued: November 29, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 30, 2012 appellant filed an application for review with the Board of a March 21,
2012 decision of the Office of Workers’ Compensation Programs (OWCP). The March 21, 2012
decision found that appellant’s reconsideration request was not timely filed within one year of its
October 14, 2003 decision and that the request also did not present clear evidence of error. The
appeal was docketed as No. 12-1132.
The Board has duly considered the matter and notes that a portion of the record is missing.
As noted, the record indicates that on March 21, 2012 OWCP found that appellant’s February 14,
2012 request for reconsideration was untimely filed and failed to present clear evidence of error.
It noted that the last merit decision was October 14, 2003. However, the record does not contain
an October 14, 2003 decision. The Board also notes that the record indicates that a hearing was
held on July 15, 2003, but only the first page of the hearing transcript is in the record.
Accordingly, the Board cannot conduct a full and fair adjudication of appellant’s claim as the
record is incomplete. The Board, therefore, finds that the appeal docketed as 12-1132 is not in
posture for a decision. The case must be remanded to OWCP for reconstruction of the record and
issuance of an appropriate decision in order to preserve her right to appeal to the Board.

IT IS HEREBY ORDERED THAT the March 21, 2012 decision of Office of Workers’
Compensation Programs be set aside and the case be remanded to OWCP for further proceedings
consistent with this order.
Issued: November 29, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

